DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent no. 5,456,332 to Borenstein.
	Regarding claims 1 and 5, Borenstein discloses a modular driverless vehicle system comprising: a first vehicular unit including: a first chassis (41) with a first propulsion system (52 and 53), and a first control unit (112); a second vehicular unit including: a second chassis (42) with a second propulsion system (57 and 58), and a second control unit (111); and wherein the first vehicular unit and second vehicular unit are configured to: operate synchronously, and automatically maintain a substantially constant distance between the first vehicular unit and the second vehicular unit during operation (col. 8, lines 12-24).
	Regarding claim 3, Borenstein discloses the system of claim 1, wherein the first control unit further includes a communications module configured to receive commands from a remote operator (col. 12, lines 56-67). 
	Regarding claim 4, Borenstein discloses the system of claim 1, wherein the first vehicular unit includes a first sensor that comprises one of a camera, radar, proximity sensor (col. 14, lines 20-34), and infrared sensor.
	Regarding claim 6, Borenstein discloses the system of claim 1, further comprising a first platform (col. 13, lines 28-39) with a first end and a second end, the first end being removably mounted on the first chassis and the second end being removably mounted on the second chassis.
	Regarding claim 8, Borenstein discloses The system of claim 1, wherein the first propulsion system includes a first wheeled assembly (50 and 51), and the second propulsion system includes a second wheeled assembly (55 and 56).
	Regarding claims 16, 17 and 19, please see how these claims limitations were addressed in the rejection to claims 1, 3-6 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, 9-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borenstein in view of patent no. 11,110,593 to Tarbaieva et al.
	Regarding claims 2, 7, 9-15, 18 and 20, Borenstein discloses the claimed invention as discussed above.
Borenstein does not disclose the removable sidewalls, track assembly and battery storage receptacle. 
Tarbaieva et al. discloses that it is known to have removable sidewalls (110), a track assembly (col. 4, lines 60-67) and battery storage receptacle (not numbered, but shown in fig. 1B; Note: the area where batteries [106] are located is the storage receptacle within element [101]) in robots and systems for automated storage and retrieval.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Borenstein with the teachings of Tarbaieva et al. by adding the removable sidewalls, track assembly and battery storage receptacle with a reasonable expectation of success for the purpose of providing an efficient means of creating flexibility within the device.
	It would have been an obvious matter of design choice to make the second sidewall larger than the first for aesthetic purposes and, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the track assembly on either or both of the propulsion systems for purpose of providing an efficient means for moving a driverless vehicle and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.